 


110 HR 99 IH: Hazardous Materials Cooperative Research Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 99 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Cummings introduced the following bill; which was referred to the  Committee on Science and Technology, and in addition to the  Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide for the establishment of a hazardous materials cooperative research program. 
 
 
1.Short titleThis Act may be cited as the Hazardous Materials Cooperative Research Act of 2007. 
2.Findings and purposes Congress finds the following: 
(1)There are more than 1,000,000 shipments per day in the United States of materials identified as hazardous by the United States Department of Transportation. These shipments are estimated to total 2,100,000,000 tons of hazardous cargo per year and to comprise more than 18 percent of the total freight tonnage moved in the United States annually. 
(2)Hazardous materials are shipped by all transportation modes and it is estimated that there are currently 400,000 large trucks, 115,000 railroad tank cars, and 3,000 tank barges dedicated to the shipment of hazardous materials. 
(3)More than a dozen Federal agencies have regulatory, enforcement, and operational responsibilities for ensuring the safety and security of hazardous materials shipments. In addition, a variety of State and local agencies have responsibility for developing and enforcing State-level regulations and for responding to incidents involving hazardous materials. 
(4)Decisions regarding the packaging and routing of hazardous materials shipments, the development and implementation of procedures to ensure both the safety and security of such shipments, and the regulation of hazardous materials shipments are made by industry groups and government entities at a variety of levels and in all modal administrations of the Department of Transportation on a daily basis. 
(5)The Federal agencies involved in the regulation and oversight of hazardous materials shipments as well as State and local governments, carriers, shippers, and other groups conduct on-going research on the transportation of hazardous materials. However, much of this research is program or mode-specific and as such is focused on addressing only the regulatory, inspection, enforcement, or operational needs of the group undertaking the research. 
(6)There is a documented need for the establishment of a cooperative research program that will engage all modes and actors, both public and private, involved in the transportation of hazardous materials in conducting cross-cutting assessments of hazardous materials transportation issues that are national and multi-modal in scope and application.  
3.Hazardous materials cooperative research program 
(a)In generalFrom the amounts made available under section 5127 of title 49, United States Code, the Secretary of Transportation may obligate not to exceed $2,000,000 per fiscal year to develop and administer a hazardous materials cooperative research program. 
(b)GovernanceThe Secretary of Transportation shall establish an independent governing board to select projects and studies to be carried out under the hazardous materials cooperative research program. The Board shall be comprised of one voting representative from the following: 
(1)The Federal Aviation Administration. 
(2)The Federal Motor Carrier Administration. 
(3)The Federal Transit Administration. 
(4)The Federal Railroad Administration. 
(5)The Maritime Administration. 
(6)The Research and Innovative Technology Administration. 
(7)The Pipeline and Hazardous Materials Safety Administration. 
(8)The Department of Homeland Security. 
(9)The Department of Energy. 
(10)The Environmental Protection Agency. 
(11)A State department of transportation. 
(12)A State emergency management agency. 
(13)A nonprofit organization representing emergency responders. 
(14)A hazmat employer. 
(15) A nonprofit organization representing hazmat employees. 
(16)A hazardous materials shipper. 
(17) A hazardous materials manufacturer. 
(18)An organization representing the hazardous materials manufacturing industry. 
(19)A research university or research institution. 
(20)Additional representatives as the Secretary considers appropriate. 
(c)Research studiesUnder the cooperative research program, the governing board shall select cooperative research studies of hazardous materials transportation that are cross-cutting in nature and that consider issues not adequately addressed by existing Federal or private sector research programs. Priority shall be given to research studies that will yield results immediately applicable to risk analysis and mitigation or that will strengthen the ability of first responders to respond to incidents and accidents involving transportation of hazardous materials. 
(d)ImplementationThe Secretary of Transportation shall make grants to, and enter a cooperative agreement with, the National Academy of Sciences to carry out activities under this Act. 
(e)DefinitionsIn this Act, the terms hazmat employer and hazmat employee have the meaning given those terms in section 5102 of title 49, United States Code. 
 
